Citation Nr: 1337500	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and witness K.V.


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2013, the Veteran testified during a Video Conference hearing before the undersigned.  A transcript is of record.  The record was held open for 30 days following the Board hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  However, no records have been received.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disorders encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDING OF FACT

The evidence on the question of whether the Veteran currently has PTSD related to his in-service stressful events is at least in relative equipoise.






CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Legal Principles

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, application of 38 C.F.R. § 3.303(b) is only triggered if the disability in question is one that is listed as a chronic disability under 38 C.F.R. §§ 3.307, 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran has not been currently diagnosed with a chronic disease or psychosis listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) is not applicable.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In cases involving such stressors, the revised regulation requires that: (1) a VA psychiatrist or VA psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  38 C.F.R. § 3.304(f)(3) ; Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder-38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  Effectively, the revised regulation requires that if the stressor reported by the veteran is found to be consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reported stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

The Veteran contends that he has PTSD related to his service in the Republic of Vietnam during which he drove a Machine Gun jeep, guarded convoys, and provided security on military bases.  He also stated that he exchanged fire with the enemy.

In this case, the Veteran's DD Form 214 reflects a military occupational specialty of light weapons infantryman and reflects receipt of the National Defense Service Medial, Vietnam Campaign Medal, Meritorious Unit Citation, and Vietnam Service Medal, Good Conduct Medal (First Award).  While those awards indicate service, they do not necessarily denote combat.  However, the service personnel records do reflect service in the Republic of Vietnam from November 1966 to November 1967 as a security guard. 

The Veteran's STRs are void of findings, complaints, symptoms, or any diagnosis of an acquired psychiatric disorder.

Vet Center records include a June 2011 report which provides a history of service driving a Machine Gun jeep unit during which the Veteran described such traumatic events as being exposed to dead bodies and severely wounded servicemen, mortar and rocket attacks, and several "near misses."  He indicated that he was exposed to hostile fire and casualties from combat.  The assessment was that he was a combat Veteran with PTSD.

On VA Disability Benefits Questionnaire Initial PTSD examination in January 2012, the Veteran indicated that as a security guard he escorted troops.  They were also ordered to clear areas of snipers by spraying M-60s.  He stated that on his last day in Vietnam the air strip at Long Binh was attacked by enemy mortars until the jeeps came in and sprayed the area.  Post service, he was employed as a truck driver and witnessed a fellow truck driver burn to death which also caused him to have a few nightmares.  However, he stated that he had at least four nightmares about Vietnam each month.

The Veteran's PTSD stressors included seeing dead bodies in and around Long Binh and piles of corpses including those of children which the examiner indicated related to the Veteran's fear of hostile military or terrorist activity and contributed to his PTSD diagnosis, but was insufficient to support a PTSD diagnosis.  The second stressor was seeing his co-worker burn to death in a tanker which the examiner stated was adequate to support a PTSD diagnosis.  Additional stressors included rescuing a family after an automobile accident and a man crawling across a highway.  However, the Veteran denied having nightmares about those incidents.  The examiner indicated that the Veteran had a DSM-IV PTSD diagnosis and opined that "[w]hile there had been [inter-episodes] of trauma it appears that he had met the criteria of trauma prior to these while serving in Vietnam."  The examiner noted that while the Veteran was diagnosed with both depression and PTSD, it appeared that his symptoms were better explained by his PTSD as opposed to a separate diagnosis of depression.

In May 2012, VA sought clarification of the VA examiner's January 2012 opinion.  In a July 2012 addendum, the examiner opined that the stressor of witnessing the death of a fellow tractor trailer driver was the cause of the Veteran's PTSD which occurred quite some time after his separation from service.

In February 2013, the Veteran testified that during his service in Vietnam there were times during which he felt in fear of his life.  K.V., his friend and counselor, testified that on several occasions the Veteran told him about doing convoy duty out of Saigon.  On one particular occasion, people were killed at an embassy in 1966 or 1967 and the Veteran saw their bodies.  He testified that the Veteran has nightmares about Vietnam.  The Veteran testified that he had anxiety and panic attacks.

IV.  Analysis

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above, the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony before the Board.  In this regard, the Board also accepts that the Veteran is competent to report complaints of witnessing stressful events during service and nightmares regarding those in-service stressors after his service.  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for PTSD is warranted.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's claimed stressors of seeing corpses, exchanging fire with the enemy, and being subjected to mortar and rocket attacks are related to fear of hostile military or terrorist activity.  Applying a broad and liberal interpretation of the pertinent regulations, the Board finds that the Veteran's claimed in-service stressors, although not individually documented, together involved a situation in which he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from mortar attacks.

Moreover, the stressors claimed by the Veteran are consistent with the places, types, and circumstances of the Veteran's service as a security guard in the Republic of Vietnam.  As the record does not reflect clear and convincing evidence to the contrary, the Board finds that the occurrence of the claimed in-service stressors have been established for the purposes of 38 C.F.R. § 3.304(f).

The Board observes that there is more than a 44-year gap between the Veteran's discharge from service and when the available post-service records first reflect complaints and treatment of the Veteran's psychiatric disorder.  While the VA examiner opined in July 2012 that the post-service stressor of witnessing the death of a fellow tractor trailer driver die in a fire caused the Veteran's PTSD, the VA examiner initially opined that that the stressor regarding the site of corpses in Vietnam contributed to the Veteran's PTSD diagnosis and explained that he met the criteria for PTSD related to his service in Vietnam prior to traumatic post-service events.  In addition, the Veteran's counselor testified about in-service stressors including an attack on a convoy at the embassy which further support the role the in-service stressors had in relation to his PTSD.  Accordingly, the Board finds that the question of whether the Veteran's PTSD is related to in-service or post-service events is at least in relative equipoise.  In addition, the Veteran is competent to observe the presence of traumatic events and episodes of PTSD during and after his service and the Board finds that his credible and consistent account of his stressors and his symptoms associated therewith are additional probative evidence in support of his claim.

With regard to the VA examiner's opinion that the Veteran's PTSD could be partly related to witnessing the death of his co-worker after his discharge from service, the Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with that death, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Therefore, resolving any doubt in favor of the Veteran, service connection for PTSD due to service is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In summary, the Board, in reviewing the record in its entirety, finds that the lay and medical evidence has demonstrated that the Veteran's PTSD is related to his service.  Service connection for PTSD is therefore warranted.  The claim, therefore, is granted.  See Gilbert, 1 Vet. App. at 53; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Board notes that VA treatment records reflect diagnoses of major depressive disorder and depression.  However, the VA examining psychologist performed the most thorough mental health examination of the Veteran of record, and is the only such examiner to have noted a review of the entire claims file.  The VA examiner opined that while the Veteran was diagnosed with both depression and PTSD, it appeared that his symptoms were better explained by his PTSD than a separate diagnosis of depression.  Thus, the Board finds that the PTSD diagnosis of the VA examiner to be the most persuasive evidence of record as to the nature of the Veteran's psychiatric disability.  Accordingly, the Board finds that service connection for a psychiatric disability other than is not warranted at this time.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against entitlement to service connection for any other psychiatric disorder, that doctrine is not applicable.  Id.


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


